Cobb, J.
There .was no appearance for 'the plaintiff in error, and the defendant in error moved to open the record and prayed for damages. It palpably appearing that the bill of exceptions is without merit, this fact, in connection with the failure of the plaintiff in error to prosecute his case, leads logically to the conclusion that it was brought here for delay only; and damages are awarded accordingly. Buchannon v. DeLoach Mill Mfg, Co., 105 Ga. 840, and cit.

Judgment affirmed, with damages.


All the Justices concurring.